              Case 1:19-cv-08381-AJN Document 35 Filed 03/22/21 Page 1 of 13




UNITED STATES DISTRICT COURT                                                             3/22/21
SOUTHERN DISTRICT OF NEW YORK


    Mohamed Musadique,

                           Plaintiff,
                                                                    19-cv-8381 (AJN)
                    –v–
                                                                   MEMORANDUM
    Merrick B. Garland, et al.,1                                  OPINION & ORDER

                           Defendants.


ALISON J. NATHAN, District Judge:

         Plaintiff Mohamed Musadique filed this action on September 9, 2019, alleging that the

U.S. Citizenship and Immigration Services unlawfully denied him an inadmissibility exemption.

Before the Court is Defendants’ motion to dismiss the Amended Complaint. For the reasons that

follow, Defendants’ motion is GRANTED.

         I.       BACKGROUND

         The Immigration and Nationality Act allows an individual “who is physically present in

the United States or who arrives in the United States” to apply for asylum, subject to certain

exceptions. 8 U.S.C. §§ 1158(a)(1) and (2). Those exceptions are codified in 8 U.S.C. § 1182,

which establishes categories of individuals who are deemed “inadmissible.” As relevant here, §

1182(a)(3) governs “[s]ecurity and related grounds” for admissibility. That statutory provision

renders inadmissible an alien who has “engaged in terrorist activity.” 8 U.S.C. §



1
  Attorney General Merrick B. Garland is automatically substituted for former Attorney General
William Barr and Secretary of Homeland Security Alejandro Mayorkas is substituted for former
Acting Secretary of Homeland Security Chad Wolf by operation of law. See Fed. R. Civ. P.
25(d).
         Case 1:19-cv-08381-AJN Document 35 Filed 03/22/21 Page 2 of 13




1182(a)(3)(B)(i)(I). As relevant here, the term “engage in terrorist activity” includes

“commit[ting] an act that the actor knows, or reasonably should know, affords material support”

to a terrorist organization. 8 U.S.C. § 1182(a)(3)(B)(iv)(VI). A person who is deemed

inadmissible under § 1182(a)(3)(B)(i)(I) is ordinarily barred from being granted asylum. See 8

U.S.C. § 1158(b)(2)(A)(v).

       Under § 1158(d)(3)(B)(i), however, either the Secretary of State or the Secretary of

Homeland Security “may determine in such Secretary’s sole unreviewable discretion” to waive

application of § 1182(a)(3)(B) to individuals or groups, so long as they satisfy certain other

requirements that are set forth in that subsection. 8 U.S.C. § 1182(d)(3)(B)(i). The statute

further sets out that “[n]otwithstanding any other provision of law (statutory or nonstatutory),

including section 2241 of Title 28, or any other habeas corpus provision, and sections 1361 and

1651 of such title, no court shall have jurisdiction to review such a determination or revocation

except in a proceeding for review of a final order of removal pursuant to section 1252 of this

title, and review shall be limited to the extent provided in section 1252(a)(2)(D).” Id.

       Plaintiff Mohamed Musadique was born in and is a citizen of Sri Lanka. See Dkt. No. 23

(“Am. Compl.”) ¶ 12. He entered the United States on May 19, 1997, and he sought political

asylum due to fear of persecution were he to remain in Sri Lanka. Id. ¶¶ 13–14.

       On October 28, 2008, an immigration judge granted him asylum. Id. ¶ 6; see also Dkt.

No. 1 (“Compl.”), Ex. A. In doing so, the immigration judge determined that Musadique was not

inadmissible under § 1182(a)(3)(B)(i) because, while he provided material support to a terrorist

organization, he did so only under duress. Am. Compl. ¶ 17.

       The Department of Homeland Security (“DHS”) then appealed that decision to the Board

of Immigration Appeals (“BIA”). Id. ¶ 18. The BIA reversed the immigration judge’s decision
         Case 1:19-cv-08381-AJN Document 35 Filed 03/22/21 Page 3 of 13




on October 25, 2010 after determining that duress does not provide a defense to inadmissibility

under § 1182(a)(3)(B)(i). Id. ¶ 19. It remanded the case and directed the immigration judge to

determine whether Musadique was eligible for relief under the Convention Against Torture

(“CAT”). Id. ¶ 19. On June 23, 2013, the immigration judge issued a final order of removal

against Musadique, but in doing so granted deferral of the removal under the CAT. Id. ¶ 20; see

also Compl. Ex. B. The immigration judge observed that Musadique would have been eligible

for asylum but for his provision of material support to a terrorist organization. Am. Compl. ¶ 20.

       On June 10, 2015, DHS referred Musadique’s case to the United States Citizenship and

Immigration Services (“USCIS”) so that USCIS could consider whether Musadique qualified for

and merited a discretionary material support duress exemption under § 1182(d)(3)(B)(i). Am.

Comp. ¶ 21; see also Compl. Ex. C. USCIS issued its decision on March 2, 2018. Id. ¶ 22. The

agency determined that Musadique was not eligible for the exemption on a number of bases,

including that he provided inconsistent testimony and that he failed to disclose, in the relevant

applications and in interviews with government officials, the nature and circumstances of each

provision of material support. Id. ¶¶ 22–23; see also Compl. Ex. C.

       Musadique then filed this action on September 9, 2019. See Dkt. No. 1. Defendants

moved to dismiss the Complaint on April 1, 2020. Dkt. No. 16. On June 15, 2020, Musadique

filed an Amended Complaint, which added six new paragraphs that discussed the writ of habeas

corpus and the Suspension Clause of the U.S. Constitution. See Am. Compl. Defendants filed

their motion to dismiss the Amended Complaint on July 13, 2020, Dkt. No. 26. The motion is

fully briefed. Dkt. Nos. 32, 33.

       II.     LEGAL STANDARD
         Case 1:19-cv-08381-AJN Document 35 Filed 03/22/21 Page 4 of 13




        A Rule 12(b)(1) motion is a threshold challenge to this Court’s subject-matter

jurisdiction. Federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 377 (1994). “[A] claim is properly dismissed for lack of subject

matter jurisdiction under Rule 12(b)(1) if the district court lacks the statutory or constitutional

power to adjudicate it.” Morrison v. Nat’l Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008)

(citation omitted). When resolving a Rule 12(b)(1) motion, “[t]he court must take all facts

alleged in the complaint as true and draw all reasonable inferences in favor of plaintiff,” but

“jurisdiction must be shown affirmatively, and that showing is not made by drawing from the

pleadings inferences favorable to the party asserting it.” Id. (citations and internal quotation

marks omitted). “A plaintiff asserting subject matter jurisdiction has the burden of proving by a

preponderance of the evidence that it exists.” Makarova v. United States, 201 F.3d 110, 113 (2d

Cir. 2000). “[U]nder Rule 12(b)(1), [a court is] permitted to rely on non-conclusory, non-

hearsay statements outside the pleadings.” M.E.S., Inc. v. Snell, 712 F.3d 666, 671 (2d Cir.

2013). And “a facially sufficient complaint may be dismissed for lack of subject matter

jurisdiction if the asserted basis for jurisdiction is not sufficient.” Frisone v. Pepsico Inc., 369 F.

Supp. 2d 464, 469 (S.D.N.Y.2005) (citation omitted).

        For a complaint to survive a motion to dismiss under Rule 12(b)(6), meanwhile, it must

include “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). Conclusory allegations that “are not entitled to the assumption of truth,” and neither

“‘naked assertion[s]’ devoid of ‘further factual enhancement’” nor “the-defendant-unlawfully-

harmed-me accusation[s]” are sufficient to establish that a petitioner is entitled to relief. Iqbal,
         Case 1:19-cv-08381-AJN Document 35 Filed 03/22/21 Page 5 of 13




556 U.S. at 678–79 (quoting Twombly, 550 U.S. 544, 557 (2007)). In addition, a court need not

accept as true “legal conclusions” or “‘a legal conclusion couched as a factual allegation.’” Id.

       III.    DISCUSSION

       Musadique asserts claims under the Administrative Procedure Act (“APA”), 5 U.S.C. §

551 et seq., the Federal Mandamus Act, 28 U.S.C. § 1361, the federal habeas statute, 28 U.S.C. §

2241(c)(1) & (3), and the Suspension Clause of the United States Constitution, U.S. Const. art I.

§9, cl. 2. See Am. Compl. ¶ 3.

       A. The Court lacks subject matter jurisdiction under 8 U.S.C. § 1182(d)(3)(B)(i)

       In his petition, Musadique seeks to challenge USCIS’s determination that he is not

eligible for a waiver of the grounds for his inadmissibility on the basis that his material support

for terrorism was provided under duress. Specifically, he argues that USCIS’s adjudication of

his inadmissibility exception ran contrary to the legal principles of res judicata, collateral

estoppel, and the law of the case doctrine, and he seeks relief to reverse or challenge USCIS’s

substantive determination not to waive the admissibility requirements. See Am. Compl. at 13.

The Court concludes that it lacks jurisdiction to hear such a claim.

       As already noted, the first sentence of § 1182(d)(3)(B)(i) references the Secretary of

State’s and the Secretary of Homeland Security’s “sole unreviewable discretion” to determine

whether subsection (a)(3)(B)—the subsection that renders Musadique inadmissible—“shall not

apply with respect to an alien within the scope of that subsection.” Id. As one district court has

noted, “section 1182(d)(3)(B)(i) . . . commits to the respective Secretaries’ sole unreviewable

discretion the decision that certain inadmissibility grounds should not apply to an individual or

group,” and “the decision to waive certain admissibility requirements is committed to the

Secretaries’ sole discretion.” Ahmed v. Mayorkas, 719 F. Supp. 2d 1080, 1085 (N.D. Cal. 2009).
          Case 1:19-cv-08381-AJN Document 35 Filed 03/22/21 Page 6 of 13




The district courts that have analyzed § 1182(d)(3)(B)(i) have determined that while the statute’s

jurisdictional bar does not extend to collateral or related challenges—including challenges to the

inadmissibility determination itself or to delays—it covers challenges to the Secretary’s

adjudication of waiver eligibility. See, e.g., Ahmed, 719 F. Supp. 2d at 1084–85; Khan v.

Scharfen, No. 08-1398 SC, 2009 WL 941574, at *6 (N.D. Cal. Apr. 6, 2009) (“By its own

language, the statute in question . . . precludes judicial review of exemptions to terrorism-related

inadmissibility.”).

        Section 1182(d)(3)(B)(i) also provides that “[n]otwithstanding any other provision of

law,” including 28 U.S.C. §§ 2241, 1361, and 1651, “no court shall have jurisdiction to review

such a determination or revocation except in a proceeding for review of a final order of removal

pursuant to section 1252 of this title, and review shall be limited to the extent provided in section

1252(a)(2)(D).” 8 U.S.C. § 1182(d)(3)(B)(i). Section 1252(a)(2)(D), meanwhile, allows

challenges that raise “constitutional claims or questions of law,” but it notes that such a challenge

must be raised in a “petition for review filed with an appropriate court of appeals.” 8 U.S.C. §

1252(a)(2)(D). The Second Circuit has acknowledged that it “retain[s] jurisdiction over

constitutional claims and questions of law” even as it relates to discretionary decisions, including

denials of waiver of removal under a different section of the INA. See, e.g., Hoffman das Silva v.

Holder, 330 F. Appx. 255, 256–257 (2d Cir. 2009); Jun Min Zhang v. Gonzales, 457 F.3d 172,

175–76 (2d Cir. 2006) (noting that the Court lacked jurisdiction to review a waiver of

inadmissibility because the petition “[did] not raise any ‘constitutional claims or questions of

law. . . .’” (citation omitted)).

        Crucially, however, the Second Circuit has also observed that any such claim must be

filed with an appropriate court of appeals. It would be the Court of Appeals that “would have
         Case 1:19-cv-08381-AJN Document 35 Filed 03/22/21 Page 7 of 13




jurisdiction to review any constitutional claims or questions of law properly raised in a petition

for review,” not this Court. See Shabaj v. Holder, 718 F.3d 48, 51 (2d Cir. 2013) (noting that the

district court lacked jurisdiction over plaintiff’s claim because the language in 8 U.S.C. §

1252(a)(2)(D) requires that the claim be raised “upon a petition for review filed with an

appropriate court of appeals.” (emphasis in original)). That Musadique frames his petition

around “constitutional claims” and “questions of law”—namely, his claim that USCIS’s

adjudication of his inadmissibility exception ran afoul of res judicata, collateral estoppel, and the

law of the case doctrine, see Am. Compl. at 13 (Prayer for Relief)—is of no moment to the

question of whether this Court has jurisdiction. The statutory language that bars this Court from

hearing his petition is unambiguous. See Shabaj, 718 F.3d at 51 (in the context of USCIS

hardship determinations and the scope of § 1252(a)(2)(D), noting that “while [the Second

Circuit] would have jurisdiction to review any constitutional claims or questions of law properly

raised in a petition for review, the district court did not have jurisdiction to review Shabaj’s

challenge to CIS’s discretionary hardship determination.”).

       In his opposition brief, Musadique appears to argue that this Court has jurisdiction over

the claim because, in the alternative, he would lack any forum to seek review of the legal merits

of USCIS’s determination. See Dkt. No. 32 (“Pl. Opp. Br.”) at 2–3. This is so because §

1182(d)(3)(B)(i) requires that any review of the Secretary’s determination of whether an

applicant is entitled to a waiver happen within 30 days of a final removal order. See 8 U.S.C. §§

1182(d)(3)(B)(i), 1252(b)(1) (triggering a 30-day window by which an asylum applicant may

seek federal judicial review of a final removal order). Under DHS procedures, however, DHS

considers whether to grant a waiver “only after a final removal order is entered.” FH-T v.

Holder, 723 F.3d 833, 847 (7th Cir. 2013). Indeed, the facts of this case illustrate the general
         Case 1:19-cv-08381-AJN Document 35 Filed 03/22/21 Page 8 of 13




point: Even though the immigration judge deferred removal under the CAT, the final order of

removal was issued on June 23, 2013. Am. Compl. ¶ 20; see also Compl., Ex. B. USCIS issued

its decision on Musadique’s eligibility for a waiver on March 2, 2018. Am. Compl. ¶ 22;

Compl., Ex. C. Thus, it appears that at no point has Musadique been able to petition the Court of

Appeals for the relief he seeks; by the time USCIS made its determination, his 30-day window to

seek judicial review of the final removal order had long since passed. While this apparent gap in

reviewability is troubling, it cannot override the clear statutory text stripping this Court of

jurisdiction. See FH-T v. Holder, 723 F.3d 833, 847 (7th Cir. 2013) (acknowledging that

individuals may be left without judicial recourse as a result of this statutory structure and

describing potential legislative remedies).

       Musadique cites no authority to rebut the basic proposition that the INA precludes this

Court from hearing his petition. At most, he cites cases that point to the well-established

presumption of judicial review over executive actions. See Pl. Opp. Br. at 1–2 (citing Kucana v.

Holder, 558 U.S. 233, 251 (2010); McNary v. Haitian Refugee Center, Inc., 498 U.S. 479, 496

(1991)). Neither of those cases provides useful guidance here. In Kucana, the question

presented to the Court was whether decisions specified as discretionary by regulation, rather than

by statute, fell within the scope of the jurisdictional bar contained in 8 U.S.C. §

1252(a)(2)(B)(ii). Kucana, 558 U.S. at 248. Indeed, the Supreme Court left little ambiguity

about this, summarizing its holding by noting that “[w]hile Congress pared back judicial review

in IIRIRA, it did not delegate to the Executive authority to do so.” Id. at 252–53. McNary is

similarly unavailing: The question before the Supreme Court was whether 8 U.S.C. §

1160(e)(1)’s bar on judicial review “of a determination respecting an application for adjustment

of status” extended to collateral challenges to practices and policies that the agency used in
         Case 1:19-cv-08381-AJN Document 35 Filed 03/22/21 Page 9 of 13




processing applications. McNary, 498 U.S. at 479–80. Unlike in McNary, however, what

Musadique seeks to challenge—the legal merits of USCIS’s adjudication of the waiver eligibility

issue—is directly on point with the review § 1182(d)(3)(B)(i) sought to bar. And while

Musadique cites Guerrero-Lasprilla v. Barr, 140 S. Ct 1062 (2020), for the scope of the term

“questions of law” in § 1252(a)(2)(D), see Pl. Opp. Br. at 5, his argument is inapposite. The

issue here is not whether Musadique raises questions of law but rather where he may do so. The

plain text of the statute leaves no doubt that such a claim may only be raised in a petition for

review filed with an appropriate court of appeals. See 8 U.S.C. § 1252(a)(2)(D).

       In sum, none of Musadique’s arguments can overcome the plain text of the INA. The

statutory language limits judicial review of waiver eligibility determinations and provides that to

the extent judicial review exists, it must proceed by a petition for review filed with the

appropriate court of appeals. See Shabaj, 718 F.3d at 51. The Court thus concludes that it lacks

jurisdiction to review USCIS’s determination.

       B. The Administrative Procedure Act

       The Court also lacks jurisdiction to hear Musadique’s Administrative Procedure Act

(“APA”) claim. The APA expressly precludes judicial review where a decision is committed to

agency discretion by law. See 5 U.S.C. § 701(a)(2). That is plainly the case here: the INA

expressly references the sole unreviewable discretion to make a determination as to

inadmissibility waivers. See 8 U.S.C. § 1182(d)(3)(B)(i).

       Separately, the judicial review provisions of the APA do not apply “to the extent that . . .

[other] statutes preclude judicial review.” 5 U.S.C. § 701(a)(1); see also Shabaj, 718 F.3d at 52

(noting that appellant’s APA challenge to USCIS’s denial of his application for a waiver of

admissibility was barred because “the judicial review provisions of the APA do not apply ‘to the
           Case 1:19-cv-08381-AJN Document 35 Filed 03/22/21 Page 10 of 13




extent that . . . statutes preclude judicial review.’” (citing 5 U.S.C. § 701(a)(1)); Singh v. United

States Citizenship & Immigration Servs., No. 15-CV-1411 (JMF), 2016 WL 1267796, at *3

(S.D.N.Y. Mar. 30, 2016), aff’d, 878 F.3d 441 (2d Cir. 2017), as amended (Jan. 9, 2018). As

already noted, the INA precludes this Court from reviewing Musadique’s challenge to USCIS’s

determination. In light of this, the APA cannot provide a basis for jurisdiction over Musadique’s

claim.

           Musadique does not attempt to rebut these arguments in his opposition brief,

notwithstanding that Defendants squarely presented them in their brief in support of their motion

to dismiss. It thus appears that he has abandoned this claim. See Adams v. N.Y. State Educ.

Dep’t, 752 F. Supp. 2d 420, 452 n.32 (S.D.N.Y.2010) (Peck, M.J.) (collecting cases where

district courts have deemed plaintiffs’ failure to oppose specific arguments as a waiver of those

issues).

           C. 28 U.S.C. § 1361

           Musadique also brings a mandamus claim under 28 U.S.C. § 1361. To obtain relief

under § 1361, a plaintiff must establish that (1) he has a clear right to the relief sought; (2) the

defendants have a plainly defined and peremptory duty to do the act in question; and (3) there is

no other adequate remedy available. See, e.g., Benzman v. Whitman, 523 F.3d 119, 132–33 (2d

Cir. 2008) (citing Anderson v. Bowen, 881 F.2d 1, 5 (2d Cir. 1989)); see also Ahmed, 327 F.

Supp. 3d at 672; Glara Fashion, Inc. v. Holder, No. 11-CV-889 (PAE), 2012 WL 352309, at

*11 (S.D.N.Y. Feb. 3, 2012).

           Like his APA argument, Musadique’s mandamus argument fails because matters “solely

within [USCIS’s] discretion . . . are not reviewable under the Administrative Procedure Act or 28

U.S.C. § 1361.” Wan Shih Hsieh v. Kiley, 569 F.2d 1179, 1182 (2d Cir. 1978) (emphasis added);
        Case 1:19-cv-08381-AJN Document 35 Filed 03/22/21 Page 11 of 13




see also Hsieh v. Kiley, 569 F.2d 1179, 1182 (2d Cir. 1994) (finding that district court lacked

jurisdiction under the APA or the mandamus statute to compel the INS to pursue inquiry into

rescinding alien’s status since matter is solely within INS's discretion). Musadique has not, and

cannot, demonstrate that he has a “clear right” to an order declaring USCIS’s determination

unlawful since “the decision to issue or deny [the waiver application] is firmly rooted in the

discretion” of the relevant agencies. See Khanom v. Kerry, 37 F. Supp. 3d 567, 577 (E.D.N.Y.

2014). Even drawing all reasonable inferences in Musadique’s favor, the Court concludes that

Musadique has failed to establish the first element of a cognizable § 1361 claim, and his

mandamus claim fails on this basis.

       Here, too, Musadique fails to oppose or even respond to Defendants’ fully briefed

argument in their motion to dismiss. The Court thus deems this claim abandoned, as well. See

Adams, 752 F. Supp. 2d at 452 n.32.

       D. Musadique fails to state a habeas claim

       The Amended Complaint also asserts that Musadique brings his claim under the federal

habeas statute, 28 U.S.C. § 2241(c)(1) & (3), and the Suspension Clause of the United States

Constitution, U.S. Const. art I. §9, cl. 2. See Am. Compl. ¶ 3. The Amended Complaint

provides no legal authority for either claim, however, and Musadique’s opposition brief does not

mention, let alone develop, any argument as to why he is entitled to habeas relief.

       In any event, Musadique fails to develop any cognizable reason why he would be

entitled to habeas relief. He cites 28 U.S.C. § 2241(c)(1) and (3), but neither of those

provisions are relevant to this case. 28 U.S.C. § 2241(c) provides that “[t]he writ of habeas

corpus shall not extend to a prisoner unless (1) He is in custody under or by color of the authority

of the United States or is committed for trial before some court thereof; or . . . (3) He is in
         Case 1:19-cv-08381-AJN Document 35 Filed 03/22/21 Page 12 of 13




custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c). None of the allegations in the Amended Complaint even suggest that Musadique is “in

custody.” Defendants argue in their brief in support of their motion to dismiss that “Plaintiff is

not currently detained and does not seek to secure release from allegedly unlawful detention.”

Def. Br. at 10. Musadique does not address that argument in his opposition brief. Having

presented no legal authority to support the proposition that he is entitled to relief under § 2241,

Musadique’s claim cannot now survive.

        Similarly, Musadique fails to explain why the Suspension Clause applies to this case, as

the relief he seeks extends far beyond its scope. The Supreme Court’s recent decision in Dep’t of

Homeland Sec. v. Thuraissigiam, 140 S. Ct. 1959 (2020), is instructive. There, the Respondent

sought a vacatur of his removal order and an order directing DHS to provide him with an

opportunity to apply for asylum and relief from removal. See id. at 1969–70. In rejecting his

habeas claim, the Court reasserted the principle that “[h]abeas is at its core a remedy for

unlawful executive detention,” Munaf v. Geren, 553 U.S. 674, 693 (2008), explaining that

“[c]laims so far outside the ‘core’ of habeas may not be pursued through habeas.”

Thuraissigiam, 140 S. Ct. at 1971 (citation omitted).

        In light of this, Musadique has failed to assert even a colorable habeas claim that would

entitle him to relief.

        IV.     CONCLUSION

        For the reasons stated above, Defendants’ motion to dismiss the Amended Complaint is

GRANTED. Defendants’ motion to dismiss the original Complaint is denied as moot. This

resolves Dkt. Nos. 16 and 26.

        The Clerk of Court is respectfully directed to enter judgment and close the case.
      Case 1:19-cv-08381-AJN Document 35 Filed 03/22/21 Page 13 of 13




      SO ORDERED.

Dated: March 22, 2021
       New York, New York

                                  __________________________________
                                          ALISON J. NATHAN
                                        United States District Judge
